.0   ir'"1"

                                     !41.1.                 4:
                                                             1
                                                                                               03/17/2020

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 18-0268
                                       DA 18-0268
                                                                           FILED
STATE OF MONTANA,                                                           MAR 1 7 2020
                                                                         Bowen Greenwood
                                                                       Clerk of Suprelrne Court
           Plaintiff and Appellee,                                          t-rite nf nnontana



     v.                                                                ORDER

CHRIS ARTHUR CHRISTENSEN,

           Defendant and Appellant.


      Pursuant to our Order of February 5, 2020, this cause was classified for oral
argument on Friday, April 3, 2020, at 9:30 a.m. at the George Dennison Theatre,
University of Montana, Missoula, Montana. Due to unforeseen circumstances in the
operations on the University of Montana campus, the venue for the oral argument has
been changed.
      IT IS HEREBY ORDERED that this cause is set for argument on Friday, April 3,
2020, at 9:30 a.m. in the Courtroom of the Montana Supreme Court, Joseph P. Mazurek
Justice Building, Helena, Montana. No introduction will be given.
      IT IS FURTHER ORDERED that no spectators will be allowed in the courtroom.
The argument will be live-streamed and can be accessed through the Court's website at
http://stream.vision.net/MT-JUD/.
      The Clerk is directed to provide a copy of this Order to all counsel of record; to
Dean Paul Kirgis, Alexander Blewett III School of Law, University of Montana; to
Christina Tin, Director of Communication and Events, Alexander Blewett III School of
Law, University of Montana; to John Mudd, Executive Director, State Bar of Montana;
and to the Honorable Howard Recht, District Judge.
      DATED this)      "day of March, 2020.
                                                      For the Court,


                                                      By    w-     Chief Justice